Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 1 of 6 PAGEID #: 439

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
LORENZO LAVENDER,
Plaintiff,
Case No. 2:19-cy-2382

v. JUDGE EDMUND A. SARGUS, JR.
Chief Magistrate Judge Elizabeth P. Deavers

TITANIUM METALS
CORPORATION,

Defendant.
OPINION AND ORDER

This matter is before the Court on Defendant Titanium Metals Corporation’s (“TIMET”)
Motion to Compel Arbitration and Stay the Complaint (ECF No. 5). For the reasons stated below,
the Court GRANTS TIMET’s Motion and hereby STAYS this action.

L.

Plaintiff Lorenzo Lavender (“Lavender”) is an African American male who has worked at
TIMET for 13 years at its Toronto, Ohio facility. (P1.’s Compl. at {1 6, 7.) Lavender is a member
of the United Steelworkers, Local Union 5644 (the “Union”), so the terms of his employment are
governed by the Collective Bargaining Agreement (the “CBA”) between TIMET and the Union.
(The CBA, ECF No. 5-1.) Lavender filed this lawsuit against TIMET, alleging retaliation,
disparate treatment, and a racially hostile work environment in violation of Title VII of the 1964
Civil Rights Act of 1964 (42 U.S.C. §§ 2000e, et seq.) and Ohio Revised Code 8§ 4112, et seq.
(See Pl.’s Compl. at ff 1, 58-68.) TIMET moves this Court to compel arbitration to resolve
Lavender’s claims. In TIMET’s view, the CBA unequivocally binds Lavender to do so. Article

XVII of the CBA, states, in relevant part:
Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 2 of 6 PAGEID #: 440

It is the continuing policy of the Corporation and the Union that the
provisions of this Agreement shall be applied to all employees in accordance with

state and federal laws prohibiting discrimination in employment on the basis of

race, color, religious creed, sex, age, disability or national origin. This policy

includes freedom from unlawful workplace harassment and compliance with the

Family and Medical Leave Act. In order to promote the prompt resolution of claims

of violations of this policy and these laws, the parties agree (a) to maintain a Joint

Committee on Civil Rights, and (b) that such claims shall be subject to the

grievance and arbitration procedure in Article IX which shall be the exclusive

forum for the resolution of such claims.

(The CBA, ECF No. 5-1 at Art. XVH, Sect. 1, p. 103.)
Il.

Under the FAA, “[a] written provision in ... a contract evidencing a transaction involving
commerce to settle a controversy thereafter ... shall be valid, irrevocable, and enforceable, save
upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.
This Court has long held that the FAA reflects a liberal federal policy favoring arbitration. BJ’s
Elec., Inc. v. Cherokee 8A Group, Inc., No. 2:18-cv-1383, 2019 WL 3082357, at *1 (S.D. Ohio
July 15, 2019); Prachun v. CBIZ Benefits & Ins. Servs., Inc., No. 2:14-cv-2251, 2015 WL51 62522,
at *2 (S.D. Ohio Sep. 3, 2015). Unless “the parties clearly and unmistakably provide otherwise, it
is the court’s duty to interpret the agreement and to determine whether the parties intended to
arbitrate grievances concerning a particular matter.” Granite Rock Co. v. Int’l Brh, of Teamsters,
561 U.S. 287, 301 (2010) (citation omitted).

“To enforce this dictate, [the FAA] provides for a stay of proceedings when an issue is
referable to arbitration ....” Javitch v, First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003)
(citing 9 U.S.C. § 3-4). In suits where all claims are referred to arbitration, the Court may stay the
Ittigation pending arbitration or dismiss the litigation altogether. See Arnold v. Arnold Corp., 920

F.2d 1269, 1275 (6th Cir. 1990) (finding that the district court did not err by dismissing the
Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 3 of 6 PAGEID #: 441

complaint after ordering arbitration); see also Ozormoor v. T-Mobile USA, Inc., 354 F. App’x 972,
975 (6th Cir. 2009).

The Sixth Circuit has provided the following four-pronged test to evaluate a motion to stay
the proceedings and compel arbitration:

(1) The Court must determine whether the parties agreed to arbitrate:

(2) the Court must determine the scope of the agreement;

(3) if federal statutory claims are asserted, the Court must consider whether
Congress intended those claims to be non-arbitrable; and

(4) if the Court concluded that some, but not all, of the claims in the action are
subject to arbitration, it must determine whether to stay the remainder of the
proceedings pending arbitration.

Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000). When applying this test, “doubt regarding
the applicability of an arbitration clause should be resolved in favor of arbitration.” Jd, at 715.
Ill.

TIMET moves the Court to compel arbitration, arguing that the CBA clearly and
unmistakably requires Lavender to arbitrate his state and federal race discrimination and retaliation
claims. Lavender responds that the CBA is unenforceable because it does not specifically mention
“Title VII of the Civil Rights Act, Title 42 U.S.C. §§ 2000e, et seq., or Ohio Revised Code §§
4112, et seq.[,]” as required by the “clear and unmistakable” standard set forth in Wright v.
Universal Maritime Serv, Corp., 525 U.S. 70, 81 (1998). (Pl.’s Resp. at 2.) Because the CBA never
specifically mentions those statutes, Lavender argues, he did not waive his right to sue TIMET for
allegedly violating those statutes. Properly construed, the only issue before the Court pertains to
the second Stout factor—i.e., whether the CBA’s arbitration provision covers Lavender’s claims

arising under Title VII and Ohio Revised Code Section 41 12. Therefore, the Court need not address

the other Stout factors.
Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 4 of 6 PAGEID #: 442

Under the second prong of the Sout test, the Court must determine the scope of the CBA.
Stout, 228 F.3d at 714. This is a matter of contract interpretation since arbitration “is a way to
resolve those disputes—but only those disputes—that the parties have agreed to submit to
arbitration.” Int'l Ass’n of Machinists v. AK Steel Corp., 615 F.3d 706, 711 (6th Cir. 201 0) (quoting
First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1993)). Lavender contends that he never
agreed to exclusively arbitrate his discrimination claims since, under Wright, he never waived his
right to pursue a judicial forum for those claims. See Wright, 525 U.S. at 80.

In Wright, the Supreme Court held that it “will not infer from a general contractual
provision that the parties intended to waive a statutorily protected right unless the undertaking is
‘explicitly stated.’ ” /d. at 80. There, the statutorily protected right at issue was the same one that
is currently before the Court: the right to pursue discrimination claims in a judicial forum. The
Wright Court found that the waiver of this right must be “clear and unmistakable.” Id. Ultimately,
the Wright Court concluded plaintiff did not waive this right because the CBA did not contain any
explicit antidiscrimination provision or express language requiring discrimination claims to be
arbitrated. Id. Rather, the CBA required arbitration for any “matters under dispute.” Jd.
Accordingly, to establish that his CBA is unenforceable, Lavender must prove that it: (i) contained
a “general” antidiscrimination provision, and (ii) lacked a “clear and unmistakable” waiver of
Lavender’s statutorily protected right to pursue discrimination claims in a judicial forum. Jd.

1. The CBA Contains a Specific Antidiscrimination Provision

Upon consideration of the CBA’s unambiguous language and the applicable case law, the
Court finds that the CBA contained a specific antidiscrimination provision that explicitly required
Lavender to arbitrate any statutory discrimination claims arising under state and federal law. In

Bratten v. SSI Serv., Inc., 185 F.3d 625 (6th Cir. 1999), the Sixth Circuit found that “a statute must
Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 5 of 6 PAGEID #: 443

specifically be mentioned in afn] [Agreement] for it to even approach Wright’s ‘clear and
unmistakable’ standard.” /d. at 631. The court reasoned that “including a provision in a collective
bargaining agreement that prevents discrimination against employees under a federal statute is not
the same thing as requiring union members to arbitrate such statutory claims.” Id. at 631-32
(citation omitted). In Kennedy v. Superior Printing Co., 215 F.3d 650 (6th Cir. 2000), the court
analyzed the relevant agreement’s anti-discrimination provision under Bratten and concluded that
it was “only a general provision that prohibits various forms of discrimination against employees.”
Id. at 654. The Kennedy court noted that, in a separate provision, the agreement broadly defined
“grievance” as “any controversy or dispute arising from the interpretation and/or application of the
terms and work conditions under this labor agreement,” which was to be decided by an arbitrator.
fd. Without explicitly requiring union members to arbitrate statutory discrimination claims, and
instead broadly declaring that “any controversy or dispute” must be arbitrated, the agreement in
Kennedy was deemed general and thus subject to Wright's “clear and unmistakable” standard. Id.

In this case, Article XVII of the CBA, titled “Civil Rights,” states that “the provisions of
this Agreement shall be applied to all employees in accordance with state and federal laws
prohibiting discrimination in employment on the basis of race, color, religious creed, SEX, age,
disability or national origin.” (P1.’s Compl., Ex. 1 at Art. 12, § 1.) Unlike the agreements in
Kennedy and Bratten, the CBA’s Civil Rights section also explicitly requires that “claims of
violations of this policy and these laws .., shall be subject to the grievance and arbitration
procedure in Article Ix which shall be the exclusive forum for the resolution of such claims.” (id.)
By defining the state and federal discrimination laws that apply and then explicitly requiring
arbitration of claims arising under those laws, the CBA satisfies the concerns of Bratten and

Kennedy. That is, the CBA’s Civil Rights section not only “include[es] a provision in a collective
Case: 2:19-cv-02382-EAS-EPD Doc #: 10 Filed: 11/08/19 Page: 6 of 6 PAGEID #: 444

bargaining agreement that prevents discrimination against employees under [state and] federal
statute[s]” but also “requir[es] union members to arbitrate such statutory claims.” Bratten, 185
F.3d at 631-32; Kennedy, 215 F.3d at 654.

In conclusion, the Court finds that Lavender’s argument that the CBA’s antidiscrimination
provision is general and thus subject to the “clear and unmistakable” standard lacks merit. Since
the Civil Rights section of the CBA explicitly requires Lavender to arbitrate his discrimination
claims arising under state and federal law, TIMET has established the second prong of the Stout
test. Accordingly, TIMET has satisfied its burden.

IV.
For the reasons stated above, the Court GRANTS TIMET’s Motion to Compel Arbitration

(ECF No. 5) and hereby STAYS this action until such arbitration has been had in accordance with

 

the terms of the CBA.
IT IS SO ORDERED.
i= ~014 S><
DATE EDMUND)A. SARGUS, JR.

UNITED STATES DISTRICT JUDGE
